Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1 and 4-8 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Entringer et al (US 9,194,703 B2).

Regarding claim 1, Entringer et al discloses a monitoring device (Figs. 1-4d) for movement monitoring for at least one MEMS actuator, comprising:
at least one detection unit (column 4, lines 2-3, 4 and Cdet) which is configured to detect at least one movement signal of the MEMS actuator (2) that includes at least one characteristic movement value (amplitude) of the at least one MEMS actuator (column 4, lines 3-9); and


Regarding claim 4, the monitoring device as recited in claim 1, further comprising:
at least one second comparator unit (71 and 72, column 7, lines 1-2), which, in the presence of a sinusoidal movement (oscillation) of the at least one MEMS actuator (2), is configured to compare a detected phase error of the movement of the at least one MEMS actuator to a phase-error reference value (see Figs. 4a-4d and column 9, lines 19-40).

Regarding claim 5, the monitoring device as recited in claim 1, further comprising: 
at least one analog-digital converter unit (converter 3, column 5, lines 4-64, column 9, lines 6-18, sinusoidal signals are converted to pulses) which is configured to digitize at least one signal (column 9, line 34 “digital signal”) of the at least one detection unit in the presence of a linear movement of the at least one MEMS actuator, and to detect and store at least one first instantaneous value of the signal of the detection unit and at least one second instantaneous value of the signal of the at least one detection unit, which is temporally offset from the at least one first instantaneous value of the signal of the at least one detection unit (column 9 and see Figs. 4a-4d).

Regarding claim 6, the monitoring device as recited in claim 5, wherein in the presence of a sectionally linear movement of the at least one MEMS actuator (Figs. 4a-4d, see the sinusoidal signals), the at least one first comparator unit (Fig. 1, comparator 5) is configured to compare the at least one second instantaneous value of the at least one analog-digital converter unit to the at least one first instantaneous value of the at least one analog-digital converter unit (column 9 and see Figs. 4a-4d).

Regarding claim 7, the monitoring device as recited in claim 5, wherein in the presence of a sectionally linear movement of the at least one MEMS actuator (Figs. 4a-4d, see the sinusoidal signals), the at least one first comparator unit  (Fig. 1, comparator 5) is configured to check whether a specified minimum difference exists between the at least one first instantaneous value of the at least one analog-digital converter unit and the at least one second instantaneous value of the at least one analog-digital converter unit (column 9 and see Figs. 4a-4d).

Regarding claim 8, Entringer et al discloses a method for movement monitoring for at least one MEMS actuator (Fig. 1, MEMS 2) with the aid of a monitoring device (1), wherein the monitoring device has at least one detection unit (4), which is configured to detect at least one movement signal of the MEMS actuator that includes at least one characteristic movement value of the at least one MEMS actuator (amplitude and phase), the method comprising: 
comparing the at least one characteristic movement value of the at least one MEMS actuator to at least one reference value ((column 5, line 49 to column 6, line 10).

Claims 1, 9 and 10 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Haran (US 2018/0356627 A1).

Regarding claim 1, Haran discloses a monitoring device (Figs. 1-3B) for movement monitoring for at least one MEMS actuator, comprising:
at least one detection unit (154, 156) which is configured to detect at least one movement signal of the MEMS actuator (1) that includes at least one characteristic movement value of the at least one MEMS actuator (opening angle and drive amplitude); and


Regarding claim 9,  Haran discloses a laser projection device (Figs. 3A and 3B), comprising: 
at least one MEMS actuator (100 and see Fig. 1); and 
at least one monitoring device (50) which includes at least one detection unit (154, 156) which is configured to detect at least one movement signal of the MEMS actuator that includes at least one characteristic movement value of the at least one MEMS actuator (opening angle and drive amplitude); wherein the at least one MEMS actuator is at least partially developed as a mirror element (100 is morror, see Figs. 3A and 3B).

Regarding claim 10, Haran discloses a laser projector including a laser projection device (Figs. 3A and 3B), comprising: 
at least one MEMS actuator (100 and see Fig. 1); and 
at least one monitoring device (50) which includes at least one detection unit (154, 156) which is configured to detect at least one movement signal of the MEMS actuator that includes at least one characteristic movement value of the at least one MEMS actuator (opening angle and drive amplitude); wherein the at least one MEMS actuator is at least partially developed as a mirror element (100 is morror, see Figs. 3A and 3B).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2 and 3 are rejected under 35 U.S.C. 103 as being unpatentable over Entringer et al.

Regarding claim 2, Entringer et al discloses the claimed invention as set forth above except for the digital signal processor is configured to, in the presence of a sinusoidal movement of the at least one MEMS actuator, ascertain from the at least one movement signal of the at least one MEMS actuator an amplitude and a phase error of the movement of the at least one MEMS actuator, using a CORDIC algorithm.
It would have been obvious to one having an ordinary skill in the art at the time of invention before the effective filing date to use a CORDIC algorithm that is a hardware-effective iterative method by the digit-by-digit computing and calculating including sine, cosine, amplitude and phase as being motivated to comprise two working modes which is rotation mode and vectoring mode individually. 

Regarding claim 3, the monitoring device as recited in claim 2, wherein in the presence of a sinusoidal movement of the at least one MEMS actuator, the at least one first comparator unit (Fig. 1, comparator 5) is configured to compare the ascertained amplitude (detected amplitude from detector 4) of the movement of the at least one MEMS actuator to an amplitude reference value (ref feeding 5).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EUNCHA P CHERRY whose telephone number is (571)272-2310. The examiner can normally be reached M to F 7am to 3:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Stephone Allen can be reached on (571)272-2434. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





12/4/2021
/EUNCHA P CHERRY/Primary Examiner, Art Unit 2872